DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) “determining, by the computer system, that a user has not completed an activity in a video game, the activity associated with an activity identifier; determining, by the computer system, from a data store and based on the activity identifier, statistics about video game players that completed the activity; determining, by the computer system, statistics about the user; generating, by the computer system, a score for the user to complete the activity based on the statistics about the video game players and the statistics about the user; ranking, by the computer system, based on the score, the activity relative to other activities in the video game that have not been completed by the user and are available to the user; and presenting information about the activity on a device of the user based on the ranking.” which is directed to a method of recommending tasks or activities associated with game which a user has not completed and based on determining a score via stats of users who have completed the task and the stats of the use by assigning a score to the activity. See highlighted sections regarding the mental steps.  Specifically the steps are directed to a mental process performed on a generic machines that is well-known, including before the computing art, regarding ranking tasks based on an individual’s understanding of how difficult a task will be, usually based on perception of other individuals who have performed the task successfully, and a perceived skill of the user the task is being recommended to based on observation of a user.  These are all mental steps performed with data that is reasonable for a user to have such as stats on completion and the perceived skill of a user via observation and include a judgement that an individual can reasonable perform as a mental step in order to recommend an activity.  For example if a user understands that novice players fail to complete a task most of the time then they would not recommend this task for another novice player.  The dependent claims are additionally recognizes as adding more mental steps via more data to consider in the determination but which is merely the applying of formulas to known data.  This judicial exception is not integrated into a practical application because it is a series of mental steps regarding recommending tasks based on perceived skill of a user and the observation of other users of similar skill who have or have not completed the task. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not add a practical application that goes beyond the identified mental steps of recommendation nor does it add any steps that would amount to more than a mental process.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic gaming including processors and memory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatani (US Pub. No. 2013/0005452 A1).
As per claims 1, 11, and 15, Chatani teaches a method, system, and medium implemented by a computer system including: one or more processors (Fig. 5, item 71); and one or more memories storing computer-readable instructions that, upon execution by the one or more processors (Figs 1 and 5, items 71 and 73), configure the computer system to run (abstract and Fig. 1), the method including: determining, by the computer system, that a user has not completed an activity in a video game, the activity associated with an activity identifier (paragraphs [0031]-[0032] and [0079] game system recommends games comprising an activity including games which are new to a user (therefore assumed to have not been completed by the user) and which are not currently stored in the system); determining, by the computer system, from a data store and based on the activity identifier, statistics about video game players that completed the activity (Figs. 9-10 and paragraphs [0066] and [0074] gaming system determines an average play time based on a plurality of users for the activity and then determines an estimate based on user’s skill); determining, by the computer system, statistics about the user (Fig. 10 and paragraphs [0057], [0066], and [0069] game stats are stored to be used to determine data such as a user’s skill); generating, by the computer system, a score for the user to complete the activity based on the statistics about the video game players and the statistics about the user (Fig. 12 and paragraphs [0066] and [0079] see estimated time which is a scoring of the time it is estimated a game will take); ranking, by the computer system, based on the score, the activity relative to other activities in the video game that have not been completed by the user and are available to the user (Fig. 12 and paragraph [0079] see ascending order including games not present and therefore assumed to have not be completed); and presenting information about the activity on a device of the user based on the ranking (paragraph [0079] see ascending order).
As per claim 2, Chatani teaches a method wherein presenting the information includes presenting a user interface element that suggests the activity to the user and that embeds a selectable link to launch the activity in the video game (Fig. 12, item 98 and paragraph [0079] see download link).
As per claim 4, Chatani teaches a method further including: estimating a length of time for completing the activity by the user based on a type of the activity and data about actual completion times of the video game players (Figs. 9-10 and paragraphs [0066] and [0074] gaming system determines an average play time based on a plurality of users for the activity and then determines an estimate based on user’s skill), wherein the activity is ranked further based on the estimated length of time (Fig. 12 and paragraph [0079] see ascending order including games not present and therefore assumed to have not be completed).
As per claim 5, Chatani teaches a method wherein presenting the information includes identifying the activity and showing the estimated length of time (Fig. 12).
As per claim 6, Chatani teaches a method wherein ranking the activity includes: generating a total score for the activity based on a weighted sum of individual scores, wherein each individual score corresponds to a sort factor applied to the activity and is associated with a weight (paragraph [0074] time is weighted to determine average time); and determining that the activity has the highest total score among the other activities (Fig. 12 and paragraph [0079] sorting is done via the weighted time determination). 
As per claim 7, Chatani teaches a method wherein weights associated with the sort factors are personalized to the user (Figs. 12 and paragraphs [0074] and [0079] degree of matching is based on user’s preference with the weighting being involved in this determination).
As per claim 8, Chatani teaches a method wherein weights associated with the sort factors are predefined based on a developer of the video game (Figs. 12 and paragraphs [0074] and [0079] degree of matching is based on user’s preference with the weighting being involved in this determination and this determination is set by the developer (specifically the value is not indicated as being set but the weight which would include what metrics are used to determine the weighting)).
As per claim 9, Chatani teaches a method wherein weights associated with the sort factors are adjusted based on an activity selection history of the video game players (paragraph [0074] time is weighted to determine average time based on a plurality of users).
As per claim 10, Chatani teaches a method wherein the sort factors include a readiness of the user to complete the activity and at least one of: a length of time estimated for the user to complete the activity (paragraphs [0010] and [0077] a desired amount of time), a propensity to play a type of the activity, a first availability date of the activity, an expiration date of the activity, a virtual zone within the video game for the activity, and a developer-defined priority of the activity.
As per claim 12, Chatani teaches a system wherein ranking the activity includes: generating a total score for the activity based on individual scores generated for sort factors and weights (paragraph [0074] time is weighted to determine average time based on a plurality of users) associated with the sort factors, wherein the sort factors include a readiness of the user to complete the activity (paragraphs [0010] and [0077] a desired amount of time).
As per claim 13, Chatani teaches a system wherein the score is generated for the readiness of the user by at least one of: determining a match between a first mechanic used by the video game players to complete the activity and a second mechanic available to the user; or determining that the statistics of the video game players indicate a characteristic of the video game players when the activity was completed and that the statistics of the user when playing the video game include the characteristic (Fig. 10 and paragraphs [0057], [0066], and [0069] see at least skill).
As per claim 14, Chatani teaches a system wherein the score is generated further based on a history of the user using the second mechanic in the video game (Fig. 10 and paragraphs [0057], [0066], and [0069] see at least skill which is a capability inherent in a user when playing the game (specifically mechanic is not narrowed in the claim and would include capabilities (paragraph [0006] of applicant’s disclosure) which could include a user’s own capabilities such as their own personal skills in playing a game)).
As per claim 16, Chatani teaches a system wherein ranking the activity includes: generating a total score for the activity based on individual scores generated for sort factors, wherein the individual scores include the score and a propensity score (Fig. 12 and paragraphs [0066] and [0079] see estimated time which is a scoring of the time it is estimated a game will take based on skill), wherein the propensity score is generated by at least: determining a type of the activity from a plurality of types, the plurality of types including a progress activity, a competitive activity, a challenge activity (Fig. 10 see skill by activity type), and an open ended activity; and determining a history of the user completing the type of the activity (Fig. 10).
As per claim 18, Chatani teaches a system wherein ranking the activity includes: generating a total score for the activity based on individual scores generated for sort factors, wherein the individual scores include the score and a playtime length score, wherein the playtime length score is generated by at least: estimating a length of time of the activity (Fig. 12 and paragraphs [0066] and [0079] see estimated time which is a scoring of the time it is estimated a game will take based on skill); and determining a propensity to select the activity based on the length of time and on at least one of: a selection history of activities by the video game players or a selection history of activity by the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatani (US Pub. No. 2013/0005452 A1) in view of Garbow et al. (US Pub. No. 2007/0294089 A1 hereinafter referred to as Garbow).
As per claim 3, Chatani does not teach a method wherein presenting the information includes presenting a user interface element that suggests the activity to the user and that embeds a selectable link to view a completion of the activity in the video game.  However, Garbow teaches a game comprising presenting a link to allow a user to view a completion of a game activity (abstract, Figs. 6-10, and paragraphs [0078]-[0079] and [0082]-[0083] a playback is presented after a user selects a link for an uncompleted activity).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Chatani with Garbow, since by presenting a user an optional selected walkthrough the user is able to view how to complete an activity, or game, thereby avoiding frustration of trying to finish it on their own and failing continually which drives down their desire to play further games.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11117057. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a method of determining an activity that has not been finished by a current user, determining users who have finished the activity and corresponding statistics, determining statistics for a current user, and then determining a score based on these features for ranking a recommendation lists of tasks to a current user.  Specifically the current application is broader in scope then 11117057 but both are directed to a similar invention including information about the activity being scored including mechanics, skill of users completing the activity, and time to complete.  Therefore the claims are not patentable distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/18/2022